COLEMAN, Justice
(dissenting).
Thé alleged will purports to have been attested by two witnesses. No presumption attends the appearance of a name written on a piece of paper which is alleged to be a will. The law requires that the will be attested by two witnesses and the burden was on proponents to prove that the will was attested by two witnesses who subscribed their names thereto in the presence of the testator. Hancock v. Frazier, 264 Ala. 202, 86 So.2d 389.
There is no proof that one of the purported witnesses so attested the will. There is no proof that he wrote his name at all. The genuineness of his alleged signature has not been proved. There is no proof of his identity or even that such a person ever existed.
I am of opinion that the proponents have failed to prove due execution as required by law. In re Lee’s Will, Sur., 46 N.Y.S.2d 214; Goodwin v. Riordan, 333 Mass. 317, 130 N.E.2d 569; In re Wood’s Estate, 153 Misc. 128, 274 N.Y.S. 461; Barnett v. Freeman, 197 Ala. 142, 72 So. 395; Barnewall v. Murrell, 108 Ala. 366, 18 So. 831; Bowling v. Bowling, 8 Ala. 538.
LAWSON, J., concurs in the above dissent.